USCA11 Case: 21-12851         Date Filed: 07/05/2022      Page: 1 of 30




                                                  [DO NOT PUBLISH]
                               In the
         United States Court of Appeals
                   For the Eleventh Circuit

                     ____________________

                            No. 21-12851
                      Non-Argument Calendar
                     ____________________

PETER MEYER,
                                                    Plaintiff-Appellant,
versus
GWINNETT COUNTY POLICE DEPARTMENT, et al.,


                                                           Defendants,


GWINNETT COUNTY,
JENNIFER ROBERTS,
Individually and in her official capacity as a,
Gwinnett County Police Officer,
KIRK BASONE,
USCA11 Case: 21-12851        Date Filed: 07/05/2022      Page: 2 of 30




2                       Opinion of the Court                 21-12851

LA PETITTE ACADEMY, INC.,


                                               Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
              D.C. Docket No. 1:14-cv-00066-ELR
                    ____________________

Before ROSENBAUM, JILL PRYOR, and BRANCH, Circuit Judges.
PER CURIAM:
        This is the third appeal we have heard in this case, which
stems from Plaintiff Peter Meyer’s arrest and detention on charges
of sexually abusing a family friend’s five-year-old daughter. Meyer
was detained for 20 months before the charges were dropped. He
filed this lawsuit in 2014, over two years after his release, asserting
federal and state-law claims against the entities and individuals in-
volved in his arrest and detention. Because his lawsuit was admit-
tedly not timely filed, Meyer sought the benefit of a provision of
Georgia law that permits tolling of the statute of limitations during
periods of mental incapacity. See O.C.G.A. §§ 9-3-90(a), 9-3-91. He
alleged that, because of the traumatic experiences he suffered in
jail, he was so unsound of mind upon his release that he was unable
to carry on his ordinary life affairs.
USCA11 Case: 21-12851         Date Filed: 07/05/2022     Page: 3 of 30




21-12851                Opinion of the Court                          3

        More than eight years have passed since the complaint was
filed, but we are still stuck on issues related to tolling. In the first
two appeals, we reversed orders granting a motion to dismiss and
a motion for summary judgment, respectively, regarding whether
Meyer could establish tolling for mental incapacity. Meyer v.
Gwinnett Cnty. (“Meyer I”), 636 F. App’x 487, 489–90 (11th Cir.
2016); Meyer v. Gwinnett Cnty. (“Meyer II”), 716 F. App’x 857,
865–66 (11th Cir. 2017). We held in the second appeal that a genu-
ine factual dispute existed as to “whether Meyer suffered mental
incapacity sufficient to toll the statute of limitations during the
three-week period following his release from jail,” which would
make his complaint timely if resolved in his favor. Meyer II, 716 F.
App’x at 866. On remand, the district court held a trial on the toll-
ing issue, and a jury returned a verdict in Meyer’s favor in July 2019,
meaning the case could finally proceed to the merits.
       But the case was derailed again when, during merits discov-
ery, Meyer’s attorney disclosed for the first time a November 2017
email from Meyer in which he expressed displeasure at being
“made to look crazy and incompetent in order to toll the statute of
limitations” simply because “the lawsuit wasn’t file[d] in time.”
The defendants filed a motion for sanctions, asserting that the
email showed Meyer’s claim of mental incapacity was fraudulent.
The district court rejected Meyer’s claim that the email was privi-
leged, and it agreed with the defendants that sanctions were appro-
priate. Finding that Meyer’s counsel had engaged in bad-faith con-
duct by flagrantly disregarding his discovery obligations and
USCA11 Case: 21-12851          Date Filed: 07/05/2022        Page: 4 of 30




4                        Opinion of the Court                    21-12851

making knowingly false or egregiously reckless misrepresentations
about the existence of evidence relevant to his tolling claim, the
court dismissed the case.
       Courts are generally reluctant to impose the harsh sanction
of dismissal with prejudice where the plaintiff is not actually culpa-
ble, but the record here supports the district court’s finding that
counsel’s conduct rose to the level of bad faith or willful contempt.
We also cannot say that the court abused its discretion in conclud-
ing that lesser sanctions would not suffice. We affirm.
                         I. Procedural History
      We begin with the lengthy procedural history of this case to
provide context for the arguments on appeal.
A. Complaint, Motion to Dismiss, and First Appeal
       In January 2014, Meyer filed a lawsuit against Gwinnett
County, the Gwinnett County Police Department, Officer Jennifer
Roberts, Kirk Basone, La Petite Academy, Inc., and Virginia Kirk-
patrick, arising out of his arrest and 20-month detention on charges
of aggravated sexual battery and child molestation. In the opera-
tive second amended complaint, he sought damages for malicious
prosecution, false imprisonment, and deprivation of civil rights un-
der 42 U.S.C. § 1983. 1


1 Meyer also brought a claim for defamation, but in the second appeal, he
abandoned any challenge to the dismissal of this claim. See Meyer II, 716 F.
App’x at 859 n.1.
USCA11 Case: 21-12851          Date Filed: 07/05/2022      Page: 5 of 30




21-12851                 Opinion of the Court                           5

         Meyer conceded that his claims were untimely and invoked
a Georgia statute that permits tolling of the statute of limitations
during periods of mental incapacity. See O.C.G.A. §§ 9-3-90(a), 9-
3-91. He alleged that incarceration caused him such severe mental
and emotional distress that he was unable to carry on his ordinary
life affairs after his release. In support, he filed an affidavit from Dr.
Nancy Aldridge, a psychotherapist and Licensed Clinical Social
Worker who began seeing him as a patient in July 2012. Dr. Al-
dridge described experiences relayed by Meyer during treatment
and stated that he suffered from post-traumatic stress disorder
(“PTSD”).
       In January 2015, the district court found that Meyer’s allega-
tions were insufficient to establish mental incapacity and granted
the defendants’ motions to dismiss the action as time barred.
Meyer then moved for reconsideration and submitted additional
evidence, including another affidavit from Dr. Aldridge. The court
denied the motion, and Meyer appealed. We reversed in February
2016, concluding that dismissal was improper because tolling could
not be resolved on the face of the complaint. Meyer I, 636 F. App’x
at 489–90.
B. Motion for Summary Judgment and Second Appeal
       On remand, the district court permitted discovery to go for-
ward limited to the issue of whether Meyer was entitled to tolling
for mental incapacity. Following discovery, the defendants moved
for summary judgment. Meyer opposed the motion, contending
in part that he was mentally incapacitated for at least a three-week
USCA11 Case: 21-12851         Date Filed: 07/05/2022      Page: 6 of 30




6                       Opinion of the Court                   21-12851

period following his release. For support, he submitted a third af-
fidavit from Dr. Aldridge, among other evidence, which described
how Meyer developed “Complex [PTSD]” during his detention
and how, in her view, Meyer lacked the capacity to initiate his own
behavior and the judgment to make his own decisions upon his re-
lease. A more complete discussion of Meyer’s evidence is pre-
sented in Meyer II. See 716 F. App’x at 862–64.
        The district court granted summary judgment, concluding
that Meyer was not entitled to tolling of the statute of limitations.
But in November 2017, we again reversed, holding that a genuine
triable issue existed “as to whether Meyer suffered mental incapac-
ity sufficient to toll the statute of limitations during the three-week
period following his release from jail,” which would render his
complaint timely if resolved in his favor. Id. at 866.
C. Pretrial Conference
        Back on remand, the case was reassigned to a different dis-
trict-court judge, who set the trial on the issue of tolling for July 15,
2019, and held a pretrial conference on July 8, 2019. Because this
conference was critical to the court’s later sanctions order, we re-
count the facts in some detail.
      At the pretrial conference, the district court questioned
Meyer’s attorney, Thomas Reynolds, about the capacity in which
Dr. Aldridge was expected to testify at trial—whether as an expert
witness, a treating witness, or both—and whether he had fully
complied with his discovery obligations. After some back-and-
USCA11 Case: 21-12851           Date Filed: 07/05/2022        Page: 7 of 30




21-12851                  Opinion of the Court                              7

forth with the district court, Reynolds said he intended to call Dr.
Aldridge as “both” a traditional expert witness and as a treating ex-
pert witness and that he believed he had “provided everything that
[he] needed to provide under Rule 26.”
       The district court turned to the question of “what was pro-
vided with respect to Dr. Aldridge.” A defense attorney advised
that Reynolds had provided Dr. Aldridge’s CV, her previously filed
affidavits, and two billing invoices, but no records of her treatment
of Meyer. The attorney also suggested that Dr. Aldridge’s testi-
mony was not relevant because she did not treat him during the
three-week period at issue, but the court was not persuaded that
her testimony should be excluded on that ground. The court then
turned to Reynolds:
       THE COURT: And let me understand, . . . your po-
       sition is, she treated Mr. Meyer before that three-
       week period and also some seven months later. She
       did not treat him during the three-week period. Is
       that correct?
       MR. REYNOLDS: That’s correct. She treated him be-
       fore, is my understanding, and she treated him after-
       wards. 2




2 Dr. Aldridge’s affidavits reflect that she became aware of Meyer’s situation
in October 2011 but did not begin treating him until June 2012.
USCA11 Case: 21-12851       Date Filed: 07/05/2022    Page: 8 of 30




8                      Opinion of the Court               21-12851

      THE COURT: And so have you provided them with
      treatment records of —
      MR. REYNOLDS: I don’t think she had treatment
      records that we were to provide them [sic]. We did
      provide them with her notes from her billing during
      the time period.
      [. . . .]
      THE COURT: And so she has no treatment records,
      you’re saying.
      MR. REYNOLDS: That’s correct. We don’t intend to
      introduce any treatment records from her at trial.
      THE COURT: But she would offer live testimony in
      terms of her treatment.
      MR. REYNOLDS: That’s correct, your honor.
The court questioned how the defendants could rebut any of her
testimony about treatment if they lacked her records. Reynolds
replied that her affidavits and opinions were sufficient.
       The district court then asked Reynolds about the kind of tes-
timony Dr. Aldridge would provide as it relates to treatment.
Reynolds advised that her testimony would cover Meyer’s re-
pressed memories, memory problems, his inability to take on new
tasks, and the medical condition—complex PTSD—she had diag-
nosed. This conversation ensued:
USCA11 Case: 21-12851        Date Filed: 07/05/2022     Page: 9 of 30




21-12851               Opinion of the Court                         9

      THE COURT: [Dr. Aldridge] is going to talk about
      certain appointments she had with him and what the
      appointments consisted of and what she may have
      prescribed to him and what course of action she di-
      rected him to take. I mean, those are . . . the kinds of
      treatment documents that usually come to trial. So
      do we have any of those, just for treatment?
      MR. REYNOLDS: No, not for treatment. She has—
      again, I don’t think she has notes for those sessions
      with him is my understanding. I don’t have copies of
      any of those notes from her sessions.
      THE COURT: Well, how could you use her as a
      treating physician then?
Reynolds suggested that, if the defendants “wanted to find out
more about her, they could have deposed her.” The court replied,
“That’s not how Rule 26 works, though,” and said it was still un-
clear about Dr. Aldridge’s witness status. It expressed concern that
it had “never seen a case where we have a treating physician and
we don’t have any records, none that were provided, none that
were even created.” A defense attorney echoed the point, to which
Reynolds replied, “If she has some, I don’t have a copy of them. I
can tell you that.” The district court explained that, as the counsel
for plaintiff with the burden of proof, it was his obligation “to find
out if they exist” and “to provide them if they exist.”
D. Trial
USCA11 Case: 21-12851       Date Filed: 07/05/2022       Page: 10 of 30




10                     Opinion of the Court                   21-12851

       The three-day trial on the issue of tolling began one week
later on July 15, 2019. When Dr. Aldridge appeared for trial on the
third day, she came with a subset of her records for Meyer in re-
sponse to a subpoena from the defendants. And she revealed that,
contrary to Reynolds’s prior statements, she possessed volumes of
records for Meyer.
       The district court asked Reynolds to respond to what was,
in the court’s view, a “major discovery violation.” At first, Reyn-
olds suggested that the treatment records were not a big deal be-
cause they did not concern the three-week period in question and
were protected from disclosure by a mental-health privilege. In re-
sponse, the court asked how Dr. Aldridge could testify about her
treatment of Meyer if the privilege had not been waived. Reynolds
replied that he had inadvertently created “confusion” when he
“misspoke” at the pretrial conference, and that Meyer intended to
“call her as an expert witness, not as a treating” witness. The court
had a “couple things” to say in response, telling Reynolds,
      First of all, I made it perfectly clear and I asked several
      times whether she was being brought as an expert or
      a treating doctor. Because Rule 26 makes it clear that
      there is a breakdown.
              Second, . . . as you stand here and you’re say-
      ing, “I don’t even have the records,” you think that’s
      okay. And it’s not. You’re plaintiff’s counsel. This is
      a trial about plaintiff’s mental competency. And to
      say, “we want to go forward in this trial, we don’t
USCA11 Case: 21-12851        Date Filed: 07/05/2022      Page: 11 of 30




21-12851               Opinion of the Court                         11

      want to waive the privilege, and that’s why I didn’t
      bother to make sure that we had them and provided
      them,” makes no sense whatsoever to me. And so
      I’m really not sure . . . I even understand your argu-
      ments.
      [. . . .]
               But just so that I understand, it is your position
      now that, contrary to what you said in response to
      my questions—I asked several times during the pre-
      trial conference—you intend to use . . . Dr. Aldridge .
      . . as an expert but not as a treating doctor, is that cor-
      rect.
Reynolds said that it was.
        After hearing argument from the defendants, the district
court pressed Reynolds on how he could “be prepared for today’s
trial and you don’t even know what kind of witness Dr. Aldridge
would serve as.” Again, Reynolds claimed that he “just misspoke”
at the pretrial conference, but the court was unmoved, observing
that it had “asked several times and you gave explanations several
times. It wasn’t just an oversight.” The court noted that Reynolds
failed to bring any mistake to the court’s attention. It also observed
that his opening statement to the jury referenced Dr. Aldridge’s
treatment of Reynolds. The court admonished Reynolds that the
matter was not “just a simple mistake or that you misspoke,” but
instead was a “serious issue” involving the violation of his
USCA11 Case: 21-12851      Date Filed: 07/05/2022     Page: 12 of 30




12                     Opinion of the Court                21-12851

discovery obligations based on his own statements that Dr. Al-
dridge’s testimony would cover her treatment of Meyer. Ulti-
mately, the district court decided to exclude Dr. Aldridge as a wit-
ness altogether for this “highly unfair” discovery violation.
       The district court then questioned Dr. Aldridge about the
contents of her records. In relevant part, Dr. Aldridge stated that
Reynolds had requested her records back in 2018, and she indicated
to him that the records existed but were “voluminous” and would
take time to provide, and “then that was kind of it.” She did not
produce them at that time. In response, the defendants requested
dismissal of the case as a sanction for Reynolds misrepresenting
that the treatment records did not exist. The court denied the
“drastic remedy” of dismissal at that time, noting that the defend-
ants could have raised the issue at an earlier point in the case.
       The jury returned a unanimous verdict in Meyer’s favor on
the tolling question, and the court denied the defendants’ motions
for judgment as a matter of law. As a result, the district court de-
termined that Meyer’s claims could, at last, proceed to discovery
on the merits.
E. Merits Discovery and Motion for Sanctions
       Merits discovery commenced in November 2019. The par-
ties scheduled a deposition of Dr. Aldridge and agreed that Meyer
would produce relevant documents to the defendants by July 8,
2020. Meyer produced approximately 1,300 pages of documents
on July 8, as well as supplemental documents later on July 9.
USCA11 Case: 21-12851      Date Filed: 07/05/2022    Page: 13 of 30




21-12851              Opinion of the Court                      13

       The supplemental documents contained an email dated No-
vember 5, 2017, from Meyer to Reynolds, Dr. Aldridge, and a psy-
chiatrist who was treating him. Near the middle of this lengthy,
rambling, and erratic email, which touched on legal, medical, and
personal issues, Meyer wrote,
      I played along with the Game up until you all tried to
      make me a mental case. Thats bullshit. The Only rea-
      son we are having to make this claim and fight this
      fight is because the lawsuit wasnt filed in time.
      So Peter has to be made to look crazy and incompe-
      tent in order to toll the statute of limitations.
[sic]. Also produced was an email dated July 29, 2018, from Dr.
Aldridge to Reynolds, in which Dr. Aldridge informed Reynolds
that “Mr. Meyer’s file covers several years and at least 3 storage
boxes of clinical notes and documents.”
        The defendants moved for sanctions, arguing that these doc-
uments showed Meyer’s claim of mental incapacity was in bad faith
and that Reynolds misled the court and the parties about the exist-
ence of Dr. Aldridge’s treatment records. They requested the sanc-
tion of dismissal with prejudice or, alternatively, relief from the
trial verdict.
       Meyer responded that sanctions were not warranted. He
made several arguments: (1) the defendants failed to exercise due
diligence in obtaining the documents; (2) the court already dealt
with these issues at trial; (3) the email was protected by the
USCA11 Case: 21-12851       Date Filed: 07/05/2022     Page: 14 of 30




14                     Opinion of the Court                 21-12851

attorney-client privilege and inadvertently produced; and (4) the
email, far from showing a plot to conduct a fraud on the court, ac-
tually depicted a man with severe mental-health issues communi-
cating in a “fragmented and largely irrational manner.” An at-
tached affidavit from Todd Antin, who had diagnosed Meyer with
bipolar disorder and complex PTSD and treated him for those con-
ditions since March 2019, described in general terms the “recurrent
periods of psychosis” and irrational behavior experienced by those
with bipolar disorder.
       The district court held a sanctions hearing on March 4, 2021.
After questioning the defendants about their diligence in seeking
the treatment records before trial, the court turned to Reynolds to
discuss “serious misrepresentations” he had made about the exist-
ence of Dr. Aldridge’s treatment records at the pretrial conference.
While Reynolds admitted he likely knew she had more records “in
general” or “as a whole,” he claimed he was mistakenly referring
to the three-week period under dispute, and that he “never re-
ceived anything from” Dr. Aldridge despite repeated requests, so
he was unaware of the contents of her records. The court observed
that the discussion about treatment records was not limited “to any
specific period,” that it had repeatedly asked “clear and specific
questions” about the existence of the records at the pretrial confer-
ence, and that it was Reynolds’s duty, as the plaintiffs’ attorney, to
find the records and provide them. Reynolds continued to mini-
mize his conduct, quibbling that the court may have
USCA11 Case: 21-12851       Date Filed: 07/05/2022    Page: 15 of 30




21-12851               Opinion of the Court                       15

misunderstood him or misremembered what he said. The court
took the matter under advisement.
F. Dismissal with Prejudice as Sanction
       On March 22, 2021, the district court entered an order dis-
missing Meyer’s lawsuit with prejudice as a sanction under Rules
37(b) and 41(b) of the Federal Rules of Civil Procedure and the
court’s inherent power.
        The district court first concluded that the November 2017
email was not covered by the attorney-client privilege. The court
noted that the email was primarily directed to Dr. Aldridge and
that, in the sections addressing Reynolds, Meyer did not appear to
be “seeking legal advice,” which was “fatal” to his argument. The
court further found that, even assuming the email was privileged,
Meyer waived attorney-client privilege with regard to “communi-
cations about his state of mind” by putting his mental state and Dr.
Aldridge’s opinions at issue. The email therefore was, in the court’s
view, discoverable.
        Next, the district court found that Reynolds’s “clear record
of failure to comply with his discovery obligations and repeated
misrepresentations to the Court demonstrate bad faith and willful
contempt.” The court observed that counsel’s failure to comply
with discovery obligations led to concealment of important evi-
dence, specifically the November 2017 email. It further noted that
Reynolds had made repeated misrepresentations to the court about
the existence of Dr. Aldridge’s records. It found that he knew Dr.
USCA11 Case: 21-12851       Date Filed: 07/05/2022     Page: 16 of 30




16                     Opinion of the Court                 21-12851

Aldridge had at least three boxes of such records in July 2018, a year
before the pretrial conference. So according to the court, when
Reynolds claimed repeatedly that he was unaware of those records,
“he either made knowingly false statements or his statements were
egregiously reckless,” which amounted to bad faith and willful con-
tempt. The court was “unconvinc[ed]” that Reynolds’s statements
could be attributed to “confusion, lack of preparation, or misunder-
standing.”
       Finally, the district court concluded that lesser sanctions
than dismissal with prejudice would not suffice. The court rejected
Meyer’s argument that he had already been sanctioned for this con-
duct through the exclusion of Dr. Aldridge as a witness at trial. The
court explained that exclusion remedied one harm stemming from
Reynolds’s discovery violations: “the unfairness of allowing a wit-
ness to testify when Defendants were unprepared (due to Plaintiff’s
discovery violations).” But in the court’s view, it did not remedy
the additional harm stemming from the concealment of key evi-
dence relevant to tolling.
        While the district court declined to speculate on the veracity
of Meyer’s assertions in the email or whether the email would have
changed the outcome of the trial, it found that Reynolds’s failure
to comply with discovery obligations impeded the case and preju-
diced the defendants. That prejudice, the court stated, included
both the harm to their trial defense and the substantial and “unjus-
tified delay” in the case. And it concluded that Reynolds’s “failure
to disclose evidence that should have been disclosed before trial—
USCA11 Case: 21-12851       Date Filed: 07/05/2022    Page: 17 of 30




21-12851               Opinion of the Court                       17

which could have been addressed years ago—cannot be cured by
any other sanction aside from dismissal with prejudice.” Accord-
ingly, the district court dismissed the case with prejudice and de-
nied defendants’ other requests for relief.
        Meyer filed a motion for reconsideration, arguing that the
district court manifestly erred in concluding that the November
2017 email was discoverable. He also said that the record was de-
void of evidence of bad faith, that Meyer personally was not at
fault, and that lesser sanctions, such as ordering a new trial, would
have been appropriate. The district court denied the motion, and
this appeal followed.
                   II. Attorney-Client Privilege
       We begin our review with the question of whether Meyer’s
November 2017 email was shielded from discovery by the attor-
ney-client privilege. Because this issue involves a mixed question
of law and fact, we review de novo the district court’s decision
whether the attorney-client privilege applies. In re Grand Jury Mat-
ter No. 91-01386, 969 F.2d 995, 997 (11th Cir. 1992).
       The parties dispute whether state or federal privilege law ap-
plies. Ordinarily, “a claim of privilege in federal court is resolved
by federal common law,” unless the privilege is invoked with re-
spect to a claim or defense under state law in a civil case, in which
event state privilege law applies. Hancock v. Hobbs, 967 F.2d 462,
466 (11th Cir. 1992); see Fed. R. Evid. 501. But “where the court’s
jurisdiction is premised upon a federal question,” the federal law of
USCA11 Case: 21-12851        Date Filed: 07/05/2022     Page: 18 of 30




18                      Opinion of the Court                 21-12851

privilege “provides the rule of decision” even if the evidence is “rel-
evant to a pendent state law count which may be controlled by a
contrary state law of privilege.” Hancock, 967 F.2d at 467 (noting
that it “would be impractical to apply two different rules of privi-
lege to the same evidence before a single jury”). Because jurisdic-
tion in this case was based on Meyer’s federal § 1983 claim, the fed-
eral law of privilege applies to the supplemental state law counts as
well. See id.
       Next, we assume without deciding that Meyer’s November
2017 email was subject to the attorney-client privilege. The privi-
lege protects “disclosures made by a client to his attorney, in con-
fidence, for the purpose of securing legal advice or assistance.”
Knox v. Roper Pump Co., 957 F.3d 1237, 1248 (11th Cir. 2020);
Drummond Co., Inc. v. Conrad & Scherer, LLP, 885 F.3d 1324,
1334 (11th Cir. 2018). In the email, Meyer addressed both his men-
tal health and various legal matters, although it’s not clear he
sought or expected a response. We decline to resolve whether the
privilege applies to the email or portions of the email and instead
assume that it does for the purposes of this case.
       That leaves the issue of waiver. The district court found
that, even assuming the email was privileged, Meyer waived attor-
ney-client privilege with regard to “communications about his
state of mind” by putting his mental state and Dr. Aldridge’s opin-
ions at issue. Meyer responds that merely putting his mental health
USCA11 Case: 21-12851             Date Filed: 07/05/2022           Page: 19 of 30




21-12851                    Opinion of the Court                                  19

at issue did not waive the privilege, and that the court failed to con-
sider that Dr. Aldridge was excluded as a trial witness. 3
       “The attorney-client privilege belongs solely to the client,
who may waive it either expressly or by implication.” Knox, 957
F.3d at 1248 (quotation marks omitted). Waiver by implication can
occur where a party “injects into the case an issue that in fairness
requires an examination of otherwise protected communications”
to prevent prejudice to the other party. Cox v. Adm’r U.S. Steel &
Carnegie, 17 F.3d 1386, 1419 (11th Cir. 1994), opinion modified on
reh’g, 30 F.3d 1347 (11th Cir. 1994). And “once waived, the attor-
ney-client privilege cannot be reasserted.” United States v. Suarez,
820 F.2d 1158, 1160 (11th Cir. 1987). We also note that, despite its
importance, “the privilege is not a favored evidentiary concept in
the law since it serves to obscure the truth, and it should be con-
strued as narrowly as is consistent with its purpose.” Id.
      Here, Meyer injected into the case an issue regarding his
mental capacity during a three-week period following his release
from jail in 2012. What’s more, to support that claim he relied
heavily on Dr. Aldridge’s opinions, which were formed based on
communications with Meyer after that period. As a result, fairness
required an examination of what might otherwise be protected

3 Contrary to Meyer’s suggestion, the fact that he suffers from bipolar disorder
and complex PTSD does not, standing alone, show that he lacks the mental
capacity necessary to waive rights and privileges. And in our view, Dr. Antin’s
affidavit does not affect the analysis of the waiver issue, so any error the district
court committed in failing to consider the affidavit is harmless.
USCA11 Case: 21-12851          Date Filed: 07/05/2022        Page: 20 of 30




20                        Opinion of the Court                    21-12851

communications about his mental health with Dr. Aldridge. See
Cox, 17 F.3d at 1419. So whether the email was protected by the
attorney-client privilege or the psychotherapist-patient privilege,
or both, Meyer waived the confidential nature of the email when
he made Dr. Aldridge’s opinions central to his claim of mental in-
capacity for purposes of tolling the statute of limitations.
        The Georgia case law Meyer cites is not to the contrary,
even if it were binding. In Neuman v. State, 773 S.E.2d 716 (Ga.
2015), the Georgia Supreme Court held that putting mental health
at issue in a case does not necessarily waive the attorney-client priv-
ilege for expert communications related to that issue. Id. at 719–
20. The court held that the privilege can apply to confidential com-
munications “between the attorneys, their agents, or their client,
and an expert engaged by the attorney to aid in the client’s repre-
sentation.” Id. at 720. And it explained that “the privilege is not
waived if the expert will neither serve as a witness at trial nor pro-
vide any basis for the formulation of other experts’ trial testimony.”
Id. But importantly, “the cloak of privilege” does not cover corre-
spondence with a testifying expert. Id.
      Dr. Aldridge does not fall into the category of non-testifying
experts described in Neuman.4 Meyer clearly intended for Dr. Al-
dridge to “serve as a witness at trial” to support his claim of mental


4 We note that Neuman’s “judicially created exclusionary rule” has since been
“statutorily abrogated” by the enactment of a new Evidence Code. Volkova
v. State, 855 S.E.2d 616, 622 (Ga. 2021).
USCA11 Case: 21-12851        Date Filed: 07/05/2022     Page: 21 of 30




21-12851                Opinion of the Court                        21

incapacity and to testify about her treatment of Meyer. That intent
is reflected in the summary-judgment briefing, Dr. Aldridge’s affi-
davits, Reynolds’s statements to the court and opposing counsel
leading up to the trial, and Reynolds’s opening statement at trial.
That she ultimately did not testify is beside the point. Dr. Aldridge
did not testify because she was excluded as a sanction for Meyer’s
failure to disclose her records and communications, not because
Meyer made a voluntary choice not to present her testimony.
       For these reasons, the district court did not err in concluding
that the November 2017 email was discoverable.
                            III. Sanctions
       Meyer next argues that the district court abused its discre-
tion because the standards for the sanction of dismissal with preju-
dice were not met and the court failed to consider lesser sanctions.
       We review for abuse of discretion the dismissal of an action
as a sanction. Gratton v. Great Am. Commc’ns, 178 F.3d 1373,
1374 (11th Cir. 1999); Barnes v. Dalton, 158 F.3d 1212, 1214 (11th
Cir. 1998). “Discretion means the district court has a range of
choice, and that its decision will not be disturbed as long as it stays
within that range and is not influenced by any mistake of law.”
Betty K Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1337
(11th Cir. 2005).
        Under Rule 37, the district court has broad authority to con-
trol discovery, including dismissal as the most severe sanction. See
Fed. R. Civ. P. 37(b)(2)(C); Phipps v. Blakeney, 8 F.3d 788, 790 (11th
USCA11 Case: 21-12851       Date Filed: 07/05/2022    Page: 22 of 30




22                     Opinion of the Court                21-12851

Cir. 1993). Rule 37 sanctions are intended to prevent unfair preju-
dice to the litigants and ensure the integrity of the discovery pro-
cess. Aztec Steel Co. v. Florida Steel Corp., 691 F.2d 480, 482 (11th
Cir. 1982); see also Wouters v. Martin Cnty., Fla., 9 F.3d 924, 933
(11th Cir. 1993). Rule 41(b) authorizes a district court to dismiss a
complaint for failure to prosecute or failure to comply with a court
order or the federal rules. Gratton, 178 F.3d at 1374. Finally, the
court retains discretion to impose sanctions under its inherent
powers to control the proceedings before it, including dismissal
with prejudice. Malautea v. Suzuki Motor Co., Ltd., 987 F.2d 1536,
1545 (11th Cir. 1993); Mingo v. Sugar Cane Growers Co-op. of Fla.,
864 F.2d 101, 102 (11th Cir. 1989).
       The sanction of dismissal with prejudice is an extreme and
disfavored remedy. Phipps, 8 F.3d at 790; Navarro v. Cohan, 856
F.2d 141, 142 (11th Cir. 1988). It ordinarily may be imposed only
when (1) the party’s conduct demonstrates bad faith or willful con-
tempt, and (2) lesser sanctions would not suffice. Betty K Agencies,
432 F.3d at 1337–38 (addressing Rule 41(b) and inherent powers);
Malautea, 987 F.2d at 1542 (stating that “simple negligence” or
“misunderstanding” will not justify dismissal under Rule 37).
       “The key to unlocking a court’s inherent power is a finding
of bad faith.” Barnes, 158 F.3d at 1214. Bad faith in this context
refers to “subjective intent.” Purchasing Power, LLC v. Bluestem
Brands, Inc., 851 F.3d 1218, 1224 (11th Cir. 2017). Reckless conduct
alone is not enough. Id. at 1225; see also Hyde v. Irish, 962 F.3d
1306, 1310 (11th Cir. 2020). Still, subjective bad faith can be
USCA11 Case: 21-12851        Date Filed: 07/05/2022     Page: 23 of 30




21-12851                Opinion of the Court                        23

inferred “if an attorney’s conduct is so egregious that it could only
be committed in bad faith.” Purchasing Power, 851 F.3d at 1224–
25.
       While courts should usually be more reluctant to impose the
“harsh sanction of dismissal with prejudice” where the plaintiff is
not actually culpable, dismissal may be appropriate “where any
other sanction would fail to cure the harm that the attorney’s mis-
conduct would cause to the defendant.” Gratton, 178 F.3d at 1374;
see also Goforth v. Owens, 766 F.2d 1533, 1535 (11th Cir. 1985).
And “[h]owever severe the sanctions . . . , we will not interfere un-
less important historical findings are clearly erroneous or . . . there
has been an abuse of discretion.” Eagle Hosp. Physicians, LLC v.
SRG Consulting, Inc., 561 F.3d 1298, 1306 (11th Cir. 2009) (quota-
tion marks omitted).
A. Bad Faith or Willful Contempt
       Meyer offers various reasons why, in his view, the record
does not support the district court’s finding of bad faith or willful
contempt. We agree with him to the extent that nothing in the
record compels a finding of bad faith. But the record reasonably
supports such a finding. And that is enough to show that the court
did not clearly err. See Malautea, 987 F.2d at 1543 (“[The court’s]
factual finding that the defendants violated the discovery orders
willfully and in bad faith is not clearly erroneous.”); Eagle Hosp.,
561 F.3d at 1306 (“The record supports the district court’s finding
that Gerst acted in bad faith.”).
USCA11 Case: 21-12851       Date Filed: 07/05/2022     Page: 24 of 30




24                     Opinion of the Court                 21-12851

       To start, the record confirms that Reynolds failed to comply
with his discovery obligations on behalf of Meyer. It is undisputed
that he did not provide Dr. Aldridge’s treatment records to the de-
fendants before she appeared to testify at trial. While Meyer points
out that the defendants never filed a motion to compel and no writ-
ten order required production of these records, he largely ignores
the court’s comments at the pretrial conference.
       At the pretrial conference, the district court made clear, re-
peatedly, that if Meyer intended to call Dr. Aldridge as a treating
expert at trial, which Reynolds expressly confirmed was Meyer’s
intent, it was Reynolds’s obligation to “to find out if [her treatment
records] exist” and “to provide them if they exist.” Yet despite that
clear command, Reynolds attempted to call Dr. Aldridge as a wit-
ness, after referencing her treatment in the opening statement,
without either disclosing the existence of her records or providing
them to the defendants. And nothing in the record indicates that
Reynolds attempted to obtain the records between the pretrial con-
ference and trial; rather, they came to light only because of a sub-
poena from the defendants. Reynolds, in short, blatantly disobeyed
the court’s command.
       Reynolds also affirmatively misled the district court and the
defendants about the existence of the treatment records. At the
pretrial conference, Reynolds claimed, among other things, that he
did not know whether Dr. Aldridge possessed any treatment rec-
ords and he believed they did not exist. See, e.g., Doc. 234 at 36 (“I
don’t think she has notes for those sessions with him is my
USCA11 Case: 21-12851        Date Filed: 07/05/2022     Page: 25 of 30




21-12851                Opinion of the Court                        25

understanding.”). Based on these comments, the district court rea-
sonably was left with the impression that no treatment records
“were even created.”
        But in an email sent approximately one year before the pre-
trial conference, Dr. Aldridge informed Reynolds that “Mr.
Meyer’s file covers several years and at least 3 storage boxes of clin-
ical notes and documents.” Dr. Aldridge likewise told the court at
trial that Reynolds had requested the records in 2018, and she re-
sponded that they were voluminous. Yet he never disclosed his
apparent knowledge that the records existed, even if he never pos-
sessed them. See, e.g., Doc. 234 at 51 (“If she has some, I don’t
have a copy of them. I can tell you that.”). Thus, the record sup-
ports the court’s finding that Reynolds made either knowingly or
recklessly false comments about Dr. Aldridge’s records.
        Then, after it came to light at trial that Dr. Aldridge pos-
sessed voluminous treatment records and Reynolds knew as much,
Reynolds refused to accept responsibility for misleading the court
or for failing to follow the court’s instructions. Instead, he mini-
mized or distorted his comments, and he blamed Dr. Aldridge for
failing to produce her records, the court for misunderstanding him,
or the defendants for failing to depose her. Meyer repeats these
same arguments on appeal.
       But we must conclude that the district court reasonably re-
jected Meyer’s claims of a misunderstanding or mistake as implau-
sible. See Malautea, 987 F.2d at 1543 (affirming a finding of bad
faith where the defendants offered implausible explanations for
USCA11 Case: 21-12851       Date Filed: 07/05/2022    Page: 26 of 30




26                     Opinion of the Court                21-12851

willfully violation the court’s discovery orders). It makes no sense
to say that Reynolds, in discussing Dr. Aldridge’s treatment rec-
ords, mistakenly believed they were talking about the three-week
period at issue for tolling. Everyone at the pretrial conference
knew Dr. Aldridge did not treat Meyer during that time. The dis-
trict court expressly said so several times, and the defendants
sought to exclude her testimony for that reason. Rather, the dis-
cussion plainly concerned the records of sessions and correspond-
ence with Meyer on which Dr. Aldridge based her opinions about
his mental capacity, which began more than six months after the
tolling period at issue. In that context, Reynolds’s comments can-
not plausibly be construed to relate to the three-week tolling pe-
riod. Nor do we see how the bifurcated nature of the trial—limited
solely to the issue of tolling—generated “confusion,” as Meyer sug-
gests. The issue to be decided was clear.
       Reynolds also raised frivolous and shifting arguments for not
producing the records, multiplying the time spent on this issue. Af-
ter the records came to light, Reynolds claimed that they were pro-
tected from disclosure by a mental-health privilege. As the district
court observed, though, Meyer plainly waived the privilege by put-
ting his mental capacity and Dr. Aldridge’s opinions at issue.
Changing tack, Reynolds then claimed that, despite his prior con-
trary statements at the pretrial conference, Meyer intended to call
Dr. Aldridge as a traditional expert witness only, not as a treating
expert. That claim is difficult to reconcile with the record, though,
USCA11 Case: 21-12851           Date Filed: 07/05/2022        Page: 27 of 30




21-12851                  Opinion of the Court                              27

which makes clear that Meyer intended for Dr. Aldridge’s testi-
mony to cover her treatment of Reynolds.
      We are mindful that reckless conduct or statements alone
are not enough to demonstrate subjective bad faith. See Purchas-
ing Power, 851 F.3d at 1224. And the incidents we have described
above, each viewed in isolation, may suggest simple misunder-
standing, negligence, or recklessness, which are not enough.
        But the district court was permitted to consider counsel’s
“pattern of conduct.” Jones v. Graham, 709 F.2d 1457, 1462 (11th
Cir. 1983). And that conduct included making knowing or reck-
lessly false statements about the existence of discoverable evidence,
flagrantly disobeying the court’s command to obtain and produce
that evidence for trial, if it existed, and offering implausible, frivo-
lous, or shifting arguments and excuses for not complying with the
court’s clear instructions, which ultimately undermined the fair-
ness of the trial, as we explain below. On the whole, the record
supports the district court’s finding that this conduct rose to the
level of bad faith and willful contempt sufficient to warrant the im-
position of sanctions. 5
B. Lesser Sanctions



5 Because we conclude that the district court’s finding of bad faith would meet
any of the standards we have described above—whether under Rule 37(b),
Rule 41(b), or the court’s inherent powers—we need not identify with greater
precision which source of authority best applies to the circumstances here.
USCA11 Case: 21-12851       Date Filed: 07/05/2022    Page: 28 of 30




28                     Opinion of the Court                21-12851

       Finally, we turn to the question of whether the district
court’s choice of sanction—dismissal with prejudice—was an un-
just punishment or otherwise an abuse of discretion. See Eagle
Hosp., 561 F.3d at 1306; Malautea, 987 F.2d at 1543. “While our
review is sharply limited to search for an abuse of discretion and
determination that the trial court’s findings are supported by the
record, we will find abuse of discretion if less drastic sanctions
would suffice.” Wouters, 9 F.3d at 934. “[B]ut where any other
sanction would fail to cure the harm that the attorney’s misconduct
would cause to the defendant, dismissal may be appropriate.”
Gratton, 178 F.3d at 1374.
       Here, the district court did not abuse its discretion in con-
cluding that lesser sanctions would be ineffective. The court ex-
plained that Reynolds’s conduct led directly to the concealment of
important evidence casting doubt on whether Meyer’s claim of
mental incapacity was genuine. Specifically, in a November 2017
email from Meyer to Reynolds and Dr. Aldridge, Meyer com-
plained that “[he] has to be made to look crazy and incompetent in
order to toll the statute of limitations” solely “because the lawsuit
wasn’t filed in time.”
       As the district court indicated, this evidence was significant
enough to undermine the basic fairness of the trial. Meyer suggests
that the email merely confirmed his serious mental-health chal-
lenges and that the jury likely would have reached the same result.
That may or may not be true. But the defendants were entitled to
use relevant, discoverable evidence to make their arguments to the
USCA11 Case: 21-12851       Date Filed: 07/05/2022     Page: 29 of 30




21-12851               Opinion of the Court                        29

jury that Meyer did not meet Georgia’s rigorous legal standard for
tolling in situations of mental incapacity. See, e.g., Martin v. Her-
rington Mill, LP, 730 S.E.2d 164, 166 (Ga. Ct. App. 2012). As we
noted in the second appeal, there was substantial evidence in the
record at summary judgment that Meyer “had the minimal mental
capacity necessary to manage his ordinary affairs, however
poorly,” even though contrary evidence presented a question for
the jury to resolve. Meyer II, 716 F. App’x at 864. And the email
seems to confirm the defendants’ essential position—that Meyer’s
evidence and arguments about the severity of his condition during
the relevant three-week period were exaggerated to get around the
statute of limitations.
        The district court reasoned that Reynolds’s “failure to dis-
close evidence that should have been disclosed before trial . . . can-
not be cured by any other sanction aside from dismissal with prej-
udice.” Meyer proposes multiple other potential sanctions, but the
court did not abuse its discretion in rejecting them, whether it ex-
plicitly addressed them or not. See Phipps, 8 F.3d at 791 (holding
that explicit discussions of lesser sanctions are not required when
the court’s reasons are “clear enough” from the record). Sanction-
ing counsel would not cure the harm to the defendants, and Meyer
does not explain the “other evidentiary sanctions” he says could
have been imposed. Nor can we say that ordering a retrial—with
the resulting delays and costs involved—would have been appro-
priate here. The November 2017 email came to light in June 2020,
nearly one year after the trial on tolling in July 2019, and more than
USCA11 Case: 21-12851      Date Filed: 07/05/2022     Page: 30 of 30




30                     Opinion of the Court               21-12851

six months after merits discovery began in November 2019. And
additional discovery likely would be required on the tolling issue.
“As any further delay would have greatly prejudiced defendants, a
lesser sanction than dismissal would not have served the interests
of justice.” Goforth, 766 F.2d at 1535.
       Although we are reluctant to affirm a dismissal with preju-
dice where the plaintiff—who clearly suffered an extremely trau-
matic experience in jail for crimes he maintains he did not com-
mit—was not actually culpable for any misconduct, we cannot say
that the district court abused its discretion by imposing the harsh
sanction of dismissal with prejudice based on the conduct of his at-
torney. See Gratton, 178 F.3d at 1374.
      For these reasons, we affirm the judgment against Meyer.
      AFFIRMED.